DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-10 are presented for examination on the merits for patentability as they read upon the elected subject matter.  Claims 11-20, directed to non-elected invention, are withdrawn.
Election/Restrictions
Applicant’s election of Group I, Claims 1-10, with traverse, drawn to a coating method in the reply filed on 03/25/2021 is acknowledged.  Applicant’s traversal of the restriction requirement, filed 03/25/2021, stating that all claims are directed to the same core concept of a microbial mixture with one or more predetermined microbial population characteristics for predetermined plant growth property have been fully considered and deemed not persuasive. As set forth in the Restriction Requirement action, Groups I and III are related as process of use and product.  Group III can be used in a materially different process, for example, without the use of cross-linked hydrophilic mixture. Groups II and III are related as process of making and product. Group II can be employed to make a different product that does not contain a hydrogel. Groups I and II are directed to related processes, and can have different modes of operation, i.e. the method in Group II of making the product does not require the method of Group I for coating seeds, and vice versa. Thus, the restriction is proper because all the inventions are independent or distinct and there would be a serious search and/or examination burden if restriction were not required.  The restriction requirement is FINAL. 
Priority

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/12/2019 is in compliance with the provisions of 37 C.F.R. 1.97. Accordingly, all cited references have been fully considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 2 is rejected for indefiniteness for the recitation of “coating the seed as a carrier”. As recited, it is unclear if the term “carrier” modifies the seed or the coating. The specification indicates that “the coating can be a carrier” (p.2, 4th paragraph), but does not clarify that this is the case as claimed. Thus, the metes and bounds of the claim is vague and Claim 2 is rejected. Appropriate clarification is required.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.    
The instant claims recite selecting a microbial mixture with a predetermined microbial population characteristics for predetermined plant growth property. 
To satisfy the written description requirement, applicants may convey reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. 
Applicants may show possession of an invention by disclosure of drawings or structural chemical formulas that are sufficiently detailed to show that applicant was in possession of the claimed invention as a whole. See, e.g., Vas-Cath, 935 F.2d at 1565, 19 USPQ2d at 1118. 
With regard to the description requirement, applicants’ attention is invited to consider the decision of the Court of Appeals for the Federal Circuit, which holds that a “written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials.” University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1405 (1997), quoting Fiers v. Revel, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993) (bracketed material in original) [The claims at issue in University of California v. Eli Lilly defined the invention by function of the claimed DNA (encoding insulin)].

Claims 1-10 are drawn to a genus of “microbial mixture with a predetermined microbial population characteristics” that determines the plant growth property.  Neither the instant specification nor the claims have demonstrated common structure and/or function for the claimed genus of “microbial mixture with a predetermined microbial population characteristics”, or a representative number of species for “microbial mixture with a predetermined microbial population characteristics” with predetermined plant growth property. Additionally, neither the instant specification nor the claims have demonstrated common structure and/or function for the claimed genus of “cross-linked hydrophilic mixture”, or a representative number of species for “cross-linked hydrophilic mixture” that would provide the necessary seed coating function in a mixture with the “microbial mixture”. 
To provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. (see MPEP 2163 II).  In the instant case, the instant application did not provide any of the aforementioned factors such as identity of the microbial mixture with a predetermined microbial population characteristics with predetermined plant growth property that would provide evidence of possession of the claimed genus. The specification does not provide description of the microbial mixture characteristics that correlate to predetermined plant growth property; the specification does not describe the physical and 
Therefore, applicants are not in possession of the claimed genus of “microbial mixture with a predetermined microbial population characteristics” with predetermined plant growth property. 
Claim Interpretation
	With the absence of a definition in the disclosure, shell will be interpreted by the Examiner to encompass any solid layer, coating or material externally surround a core material such as a seed or granule. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 1-3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ma, Y. (Biotechnology Advances 37 (Aug. 6, 2019) 107423, 1-11), hereinafter Ma, and in view of Wigley et al. (US 9,150,851 B2, Oct. 6, 2015), hereinafter Wigley. 
Applicant Claims
Applicant claims a coating method, comprising selecting a microbial mixture with a predetermined microbial population characteristics for predetermined plant growth property; using genetic testing to check on microbial population characteristics and iteratively growing the mixture with the predetermined microbial population characteristics as closed loop feedback; combining the microbial mixture with a cross-linked hydrophilic mixture; and coating a seed or fertilizer with the combined microbial mixture and cross-linked hydrophilic mixture; comprising coating the seed as a carrier; comprising embedding fungicides in the hydrophilic mixture to protect the seed; wherein the microbial population is optimized for nitrogen.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
	Ma describes seed coating technique that employs beneficial microorganism to meet the needs of development of precision agriculture, alleviating biotic and abiotic stresses, enhancing crop growth, yield, and health (Abstract). Ma teaches the application of biological seed coating with plant growth promoting microorganisms (PGPM) in agriculture with the particular focus on this efficient delivery system of PGPM and its contribution to seed plantability and quality, plant growth promotion as well as biotic and abiotic stress alleviation (p. 2 L. Col., 2nd paragraph). The process involves 1) collection of biological samples (both plants and soils); 2) isolation, screening, characterization (biochemical and genetic) and identification of PGPM strains; 3) evaluation of their pathogenicity; and 4) assessment of the  performance of selected PGPM on crop establishment, growth, yield, nutritional value and quality under both greenhouse and field conditions (p. 4, section 6; Figure 2).  Ma recites that formulations that provide high cell density of microbial inoculants and survival rates during storage are crucial; bacterial cells can be entrapped in polyelectrolyte complex of alternating charges existing of an acidic and basic component such as chitosan polymer by ionic interactions as their cell membrane is negatively charged, or alternatively, they can be initially entrapped into inorganic porous carriers, e.g. calcium alginate hydrogels, which ensure a reasonable shelf life in the formulation and their controlled release (p. 3, section 3.5). Ma teaches that PGPM inoculants are successfully applied to a diversity of crop seeds using different coating types and coating materials, and describes how after application of PGPM to crops via seed coating, positive effects on survival, germination, plant growth etc. were observed (p. 4, section 7; Table 1). Moreover, microbial seed coating is able to confer both biotic (e.g. phytopathogens) and abiotic (e.g. drought, salinity, chilling or heat) stress tolerance to host plants. Ma cites specific applications, wherein nanofiber-immobilized rhizobacteria was used in seed coating, and wherein seeds were inoculated with plant growth promoting bacteria using alginate microbeads (p. 3, section 3.5). Thus, Ma teaches the elements of Claim 1. Specifically, steps 2-4 recited above renders obvious the selection of microbial mixture; the entrapment of bacterial cells in chitosan polymer or hydrogel carrier renders obvious the combination of the microbial mixture with cross-linked hydrophilic mixture, and Ma has taught the application of such mixture in seed coating. 
Ma recites that, in general, the commercial seed-coat inoculant formulations are composed of three ingredients, such as PGPM inoculants (e.g. active ingredients), proper carriers (e.g. binder and fillers), and various additives (e.g. markers), rendering obvious Claim 2 (p. 3, section 4). Ma also recites that seed coating agents include protectants which mainly include pesticides such as fungicides, and cites Claim 3 by teaching or suggesting the inclusion of hydrophilic antifungal chitosan in the seed coating mixture.  
	Ma describes seed coating with R. meliloti which improved the growth, nodulation and nitrogen fixation ability of M. sativa (Table 1), thus reading on Claim 9. 
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
While Ma teaches the general process for selecting desirable PGPM, Ma does not teach iteratively growing the microbial mixture as closed loop feedback. 
Wigley is in the same field of endeavor as Ma and also discloses methods for screening, identification, and application of microorganisms for use in imparting beneficial properties to one or more plants (Abstract).

    PNG
    media_image1.png
    1018
    510
    media_image1.png
    Greyscale


Another aspect of Wigley is an accelerated microbial selection method comprising: (a) subjecting one or more plants to a growth medium in the presence of a first set of microorganism(s); (b) selecting one or more plants; (c) acquiring a second set of microorganism(s) from the selected plant(s); (d) repeating steps a)-c) one or more times, wherein the second set of microorganism(s) acquired from step c) is used as the first set of microorganisms in step a) of any successive repeat; (e) isolating one or more microorganisms associated with imparting a beneficial property to a plant; (f) utilizing a molecular technique to characterize the isolated one or more microorganisms; and (g) selecting one or more characterized microorganisms associated with imparting a beneficial plant property (par. [0119]-[0126]). microbial mixture.
The method increases the frequency of best microbes for a desired plant phenotypic trait through iterative selection and the best consortia of microbes are isolated, thereby reading on the closed loop feedback step instantly claimed, and then applied as a seed or soil treatment (Col. 11, 2nd paragraph). In one embodiment, the microorganism is selected based on previous knowledge or predicted plant benefit such as increased number of nodules on the plant thereby increased number of symbiotic nitrogen fixing bacteria per plant, and ability to compete with microorganisms deleterious to plant growth or health (Col. 23, 1st paragraph).
Wigley teaches that microbial community that has been evolved to impart and/or encourage the development of a plant phenotypic trait of interest may be formulated as a seed coating for commercially important agricultural crops (Col 20, lines 25-31; Col 28, last paragraph). Wigley exemplifies mixing the microorganisms into suitable seed coating material, e.g. a gel, and coated onto seeds before planting (Examples 1-3). 
	Thus, the microbial selection method of Wigley is comparable to the instant application’s method with the steps involving selection of microbial mixture with predetermined microbial population characteristics resulting on desired plant phenotypic trait, using molecular and genetic testing to assess microbial populations, increasing the frequency of the best microbes for a specific desired plant phenotype through iterative selection, and using the mixture in seed coating. 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
Wigley and Ma are in the same field of endeavor and recognizes the use of microbes in seed coating for plant growth.  A person with ordinary skill in the art would have been motivated by Wigley’s teachings to modify the method of Ma by using the selection process of Wigley that results in the best consortia of microbes to provide the desired phenotypic trait or plant growth property. It can be expected KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007). In this case, Wigley’s iterative process of selection arriving at the best consortia with a predicted plant benefit provides the motivation to combine the method to Wigley’s method. 

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ma, Y. (Biotechnology Advances 37 (Aug. 6, 2019) 107423, 1-11), hereinafter Ma, and in view of Wigley et al. (US 9,150,851 B2, Oct. 6, 2015), hereinafter Wigley, as applied to Claims 1-3 and 9 above, and in view of Baker, R. (WO 2012/074557 A1, 7 June 2012), hereinafter Baker.
Applicant Claims
Applicant claims a coating method, comprising selecting a microbial mixture with a predetermined microbial population characteristics for predetermined plant growth property; using genetic testing to check on microbial population characteristics and iteratively growing the mixture with the predetermined microbial population characteristics as closed loop feedback; combining the microbial mixture with a cross-linked hydrophilic mixture; and coating a seed or fertilizer with the combined microbial mixture and cross-linked hydrophilic mixture; comprising embedding the microbial mixture in a first time release component and embedding an active ingredient in a second time release component, further comprising releasing the microbial mixture at a different time from releasing the active ingredient; comprising releasing microbes and active ingredient over non-overlapping periods; comprising providing a first coating with an adhesive; comprising providing a second coating with an outer shell; comprising providing an adhesive with the shell; comprising coating an organic fertilizer.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of Ma and Wigley are set forth above and applied herein. 
Regarding Claims 4 and 5, Ma teaches extended-release PGPM coating may provide a suitable microenvironment for the seed and assure sufficient shelf life (p. 8, sections 3.5 and7.3). 
	Ma teaches that seed coating is a technique of covering seeds with adhesive agents (abstract), and that binders are commonly used to offer structural support and retention of active ingredients, and extend survival of microbial inoculants; carboxymethyl cellulose (CMC) has been used as an adhesive binder and thus a coating polymer in seeds (p. 3, section 4).  Therefore, Ma reads on the feature of coating with an adhesive in Claim 6, and the adhesive in Claim 9.
Regarding Claim 10, Ma recognizes that precision agriculture utilizes new technologies to deliver the right amount of agrochemicals such as fertilizers to support crop production, protection, and profitability.  Wigley teaches that the microbes, microbial consortia, or microbial communities of the invention can be combined with known fertilizers, and that such combinations may exhibit synergistic properties (Col. 20, 4th paragraph). In some embodiments, when the microbe or microbial consortia identified according to the taught methods is combined with a fertilizer one witnesses an additive effect on a plant phenotypic trait of interest (Col. 20, 6th paragraph). Wigley further teaches that certain fertilizers such as ammonium sulfate, ammonium nitrate or urea improve the absorption and solubility of the active ingredient and may reduce the antagonistic behavior of active ingredients (Col. 21, 2nd paragraphs). 
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
Ma teaches extended release coating but does not expressly teach embedding the microbial mixture in a first time release component and an active ingredient in a second time release component. 
Ma and Wigley do not expressly teach a first coating with an adhesive and a second coating with an outer shell. 
Ma and Wigley do not expressly teach coating an organic fertilizer.
Baker cures the deficiencies of Ma and Wigley by teaching a method of making a time release fertilizer comprising coating granules of a fertilizer with a coating that is decomposed by soil microorganisms so that when the coated granules of fertilizer come into contact with the soil the microorganisms decompose the coating and release nutrients in the fertilizer (Abstract, Claim 1).  Baker’s fertilizer reads on the active ingredient instantly claimed because the instant disclosure describes “active ingredient" to include non-chemical agents, and basic growth aids, such as fertilizers, nutrients, and energy sources (Specification, p. 14, 2nd paragraph). Thus, Baker renders obvious the fertilizer in Claim 10. 
Baker illustrates (Fig. 4, [0072]) an embodiment of a sequence ring 60 of fertilizers encapsulated in pouches constructed of a bio-plastic material. A liquid, granular fertilizer, or both, can be contained in each pouch 62, which is constructed of a chitin or gelatin material. The irregular-shaped pouches 64 and 66 are constructed of a co-polyester style PLA material, and contain growth boosters and micronutrients. The shapes of pouches 64 and 66 can be styled in any optimal shape and size for shipping and packaging. The pouches 62, 64 and 66 are interconnected with web members 68. Baker teaches that the best encapsulations and coatings for specific materials may be used in a sequenced delivery and illustrated different types of encapsulation including gelatin, and biodegradable plastic (Chart 1, [0074]). 
Baker also illustrates (Fig. 5) an embodiment wherein an enzyme capsule 70 deliver microbes to ensure that the soil has vigorous microbial activity.  Fertilizer capsule A is encased in two soft bioplastic packets, one containing liquid fertilizer for instant plant uptake, and the other packet contains a nitrogen rich granular organic fertilizer for release over 1-3 months, for early stage plant growth. The primary capsule A comprises a biodegradable shell 82 that houses plural sub-capsules 74-80, reading on the second coating with an outer shell feature in Claims 7 and the shell feature in Claim 8. The walls of the sub-capsules are constructed of materials that provide varying delays or times for decomposition to thereby release the fertilizer contents thereof ([0084]-[0085]). Therefore, Baker teaches different active ingredients may be separately delivered to plants by using time release capsules with biodegradable shells, rendering obvious Claims 4 and 5.  
Regarding Claim 10, Baker teaches organic fertilizers are preferable because they tend to attract beneficial organisms needed to break down the encapsulations to release the fertilizer for delivery. Also, once the encapsulations of the invention release the organic fertilizer, the materials will improve the cation exchange capacity of the soil, allowing for improved uptake of nutrients by the plant. Furthermore, organic fertilizers reduce leaching, which moves nutrients away from the plant roots and into the subsurface water ([0023]-[0030]). 
Madsen supports Baker in curing the deficiencies of Ma and Wigley regarding the first coating with adhesive and an adhesive with the shell. Madsen relates the invention of a seed coating composition comprising wetting agents, tackifiers, and other beneficial soil and plant amendments, to single seeds or agglomerates composed of pellets containing multiple seeds (Abstract). The soil amendment or plant amendment includes soil microbes and microbial inoculants [0024]. The invention can be used is to ameliorate soil water repellency for increasing soil moisture availability; bind seeds to the soil surface to prevent loss from wind and water erosion; provide root penetration; improve seedling emergence; and 5) minimize impacts from disturbance by increasing seedling stability (Abstract). The invention contemplates coating a single seed with multiple coatings, including one with a first and second coating (Fig. 1B). The first coating is with a plant protectant consisting of a powder coating attached to the seed with adhesive, also known as binder [0057], to physically separate the active ingredient (i.e. wetting Claims 6-8.

    PNG
    media_image2.png
    275
    391
    media_image2.png
    Greyscale

Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
Time release of agrochemical mixtures is a known technique in the art as shown by Baker. Hence, one with ordinary skill in the art would have applied the known technique taught by Baker and adapted to the method of Ma and Wigley. A skilled artisan would optimize the release time and embed the active ingredient or microbial mixture on the desired components, i.e. first or second release components, depending on the desired application, with the active ingredient and microbial mixture being released at different times and non-overlapping periods. One would also use an organic fertilizer as active ingredient together with the microbes on the coating because Wigley has taught that such combinations may exhibit synergistic properties (Col. 20, 4th paragraph). A skilled artisan would have been motivated to control the release of the active ingredient and microbes to ensure maximum, additive, or synergistic effect on the growth of the plant, e. g. the first time release component would release the fertilizer for instant plant KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007).	 
Wigley teaches formulating the evolved microorganism as a composition that can be used in coating material. Baker teaches a sequence ring of fertilizers encapsulated in pouches with a shell for controlling the time release, and the capsules may incorporate microbes.  Madsen teaches a first coating, a second coating, the employment of an adhesive in different layers as desired, and recognizes the inclusion of microbial inoculants. Ma teaches that binders/adhesives are commonly used to offer structural support and retention of active ingredients, and extend survival of microbial inoculants. As such,  a person with ordinary skill in the art before the effective filing date of the claimed invention would manipulate the coating and the adhesive in multiple layers such as taught by Madsen, e.g. with the best microbial consortia in the first time release layer, and an active ingredient such as wetting agent and fertilizer in the second layer, and ending with an adhesive with a biodegradable outer shell, as taught by Baker, with reasonable expectation that such coating method would enable precise and convenient control of releasing the microbes and active ingredients at the desired time to ensure optimal plant growth. Obviousness is established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so. See MPEP § 2143.01 and KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007).

Claims 1-3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Schultz et al. (US 2014/0100111 Al, Apr. 10, 2014), hereinafter Schultz, and in view of Wigley et al. (US 9,150,851 B2, Oct. 6, 2015), hereinafter Wigley. 
Applicant Claims
Applicant claims a coating method, comprising selecting a microbial mixture with a predetermined microbial population characteristics for predetermined plant growth property; using genetic testing to check on microbial population characteristics and iteratively growing the mixture with the predetermined microbial population characteristics as closed loop feedback; combining the microbial mixture with a cross-linked hydrophilic mixture; and coating a seed or fertilizer with the combined microbial mixture and cross-linked hydrophilic mixture; comprising coating the seed as a carrier; comprising embedding fungicides in the hydrophilic mixture to protect the seed; wherein the microbial population is optimized for nitrogen.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
	Schultz is in the field of enhanced seed protection and propagation.  Schultz relates the invention comprising hydrogel formulations and their use in seed production.  The biodegradable hydrogel composition comprise of gelatin and polysaccharide which are superabsorbent and therefore useful for seed coating material to stimulate seed propagation, growth and development in agriculture, especially in arid areas  [0169].  The gelatin may or may not be cross-linked and the polysaccharide is selected from
the group consisting of sodium cellulose sulfate, dextran sulfate, sulfated chitosan and sulfated starch. The hydrogel coating reduces the need for repeated watering to saturate the seed during early stages of germination initiation. The hydrogel water retention and slow release profiles provide a reservoir of water that the seed can draw upon on demand [0169]. Schultz recites that hydrogels are comprised of networks polymer chains that are hydrophilic, in which water is the dispersion medium; they are highly absorbent and can contain over 99.9% water within natural or synthetic polymers [0011]. Schultz surprisingly and unexpectedly discovered that hydrogels comprised of either a sulfated or non-sulfated (neutral) polysaccharide and a proteinaceous material such as that derived from a bovine, porcine, soy or other high protein source, will provide an effective hydrogel that has the dual advantage of being both Claim 1. 
Schultz cites many issues with the known seed carriers [0003]-[0004], which brings forth the invention as an ideal carrier, thus reading on Claim 2. 
Regarding Claim 3, Schultz recognizes that adjuvants may be used with the hydrogel capsule, which includes fungicides, fertilizers, microorganisms and growth regulating agents [0006]. 

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
Schultz does not teach the use of microbial mixture with a predetermined microbial population characteristics for predetermined plant growth, using genetic testing to assess these and iteratively growing the mixture in a closed loop feedback, then combining the mixture with the crosslinked hydrophilic mixture to coat the seed or fertilizer with. Schultz does not teach wherein the microbial population is optimized for nitrogen.
Wigley recognizes the importance of applying microorganisms to plant, and how they impart beneficial properties to plants (Abstract). 
Wigley cures the deficiency of Schultz for Claim 1 by teaching a method for the selection of one or more microorganisms comprising at least the steps of: (a) subjecting one or more plant to a growth medium in the presence of a first set of one or more microorganisms; (b) selecting one more plants; (c) acquiring a second set of one or more microorganisms associated with the selected one or more plants; (d) repeating steps a)-c) one or more times wherein the second set of microorganism(s) is used as the first set of microorganism(s) in step a) of any successive repeat (Col. 2, lines 3-14; Figs. 3-5). This method is therefore useful for targeted selection of one or more endophytic microorganism capable of imparting 
Another aspect of Wigley is an accelerated microbial selection method comprising: (a) subjecting one or more plants to a growth medium in the presence of a first set of microorganism(s); (b) selecting one or more plants; (c) acquiring a second set of microorganism(s) from the selected plant(s); (d) repeating steps a)-c) one or more times, wherein the second set of microorganism(s) acquired from step c) is used as the first set of microorganisms in step a) of any successive repeat; (e) isolating one or more microorganisms associated with imparting a beneficial property to a plant; (f) utilizing a molecular technique to characterize the isolated one or more microorganisms; and (g) selecting one or more characterized microorganisms associated with imparting a beneficial plant property (par. [0119]-[0126]). The method can further include step h) combining the at least two microorganisms into a microbial consortium, thereby rendering obvious the feature of microbial mixture.
The method increases the frequency of best microbes for a desired plant phenotypic trait through iterative selection and the best consortia of microbes are isolated, thereby reading on the closed loop feedback step instantly claimed, and then applied as a seed or soil treatment (Col. 11, 2nd paragraph). In one embodiment, the microorganism is selected based on previous knowledge or predicted plant benefit such as increased number of nodules on the plant thereby increased number of symbiotic nitrogen fixing bacteria per plant, and ability to compete with microorganisms deleterious to plant growth or health (Col. 23, 1st paragraph). Wigley teaches an example implementation of the system embodiment where there may be increased plant productivity obtained by increasing efficiency in nutrient utilization through nitrogen fixation by diazatrophs such as Klebsiella or Rhizobium (Col. 41, example implementation 3). Thus, Wigley renders obvious Claim 9. 
Wigley teaches that microbial community that has been evolved to impart and/or encourage the development of a plant phenotypic trait of interest may be formulated as a seed coating for commercially important agricultural crops (Col 20, lines 25-31; Col 28, last paragraph). Wigley exemplifies mixing the microorganisms into suitable seed coating material, e.g. a gel, and coated onto seeds before planting (Examples 1-3). 
	Thus, the microbial selection method of Wigley is comparable to the instant application’s method with the steps involving selection of microbial mixture with predetermined microbial population characteristics resulting on desired plant phenotypic trait, using molecular and genetic testing to assess microbial populations, increasing the frequency of the best microbes for a specific desired plant phenotype through iterative selection, and using the mixture in seed coating. 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
Wigley and Schultz are in the same field of agricultural endeavor and recognizes the use of microbes in seed coating for plant growth.  A person with ordinary skill in the art would have been motivated by Wigley’s teachings to modify the method of Schultz by using the selection process of Wigley that results in the best consortia of microbes to provide the desired phenotypic trait or plant growth property. It can be expected that such modification would advantageously promote the desired plant growth property, such as increased plant biomass (Wigley, Example 4). The obviousness of the instant claim is based on some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007). In this case, Wigley’s iterative process of selection arriving at the best consortia with a predicted plant benefit provides the motivation to combine the method to Wigley’s method. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to also combine the teachings of Wigley with Schultz and obtain a microbial population that is optimized for nitrogen because Wigley teaches that plant productivity may be increased by increasing efficiency in nutrient utilization through nitrogen fixation. 
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Schultz et al. (US 2014/0100111 Al, Apr. 10, 2014), hereinafter Schultz, and in view of Wigley et al. (US 9,150,851 B2, Oct. 6, 2015), hereinafter Wigley, as applied to Claims 1-3 and 9 above, and in view of Baker, R. (WO 2012/074557 A1, 7 June 2012), hereinafter Baker, as evidenced by Department of Agriculture Food Safety and Inspection Service (Carrageenan, Locust Bean Gum and Xanthan Gum Blend Used as a Binder in Certain Cured Pork Products, November 19, 1997 [retrieved on 2021-05-07]. Retrieved from the Internet <URL: https://www.govinfo.gov/content/pkg/FR-1997-11-19/pdf/97-30324.pdf>), hereinafter USDA.
Applicant Claims
Applicant claims a coating method, comprising selecting a microbial mixture with a predetermined microbial population characteristics for predetermined plant growth property; using genetic testing to check on microbial population characteristics and iteratively growing the mixture with the predetermined microbial population characteristics as closed loop feedback; combining the microbial mixture with a cross-linked hydrophilic mixture; and coating a seed or fertilizer with the combined microbial mixture and cross-linked hydrophilic mixture; comprising embedding the microbial mixture in a first time release component and embedding an active ingredient in a second time release component, further comprising releasing the microbial mixture at a different time from releasing the active ingredient; 
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of Schultz and Wigley are set forth above and applied herein. 
Regarding Claims 4 and 5, Schultz teaches environmentally sensitive hydrogels are also known as 'Smart Gels' or 'Intelligent Gels', which have the ability to sense changes of pH, temperature, or the concentration of metabolite and release the active drug or other incorporated material as result of such a change. Thus, they are useful as sustained-release drug delivery systems and other uses where water absorption and retention is important [0011], thereby suggesting the importance of time release and suitability of hydrophilic systems like hydrogels. 
Regarding Claim 10, Schultz recognizes the importance of incorporating fertilizer in seed coating compositions (Claims 14-15, [0006], [0027]).  Wigley teaches that the microbes, microbial consortia, or microbial communities of the invention can be combined with known fertilizers, and that such combinations may exhibit synergistic properties (Col. 20, 4th paragraph). In some embodiments, when the microbe or microbial consortia identified according to the taught methods is combined with a fertilizer one witnesses an additive effect on a plant phenotypic trait of interest (Col. 20, 6th paragraph). Wigley further teaches that certain fertilizers such as ammonium sulfate, ammonium nitrate or urea improve the absorption and solubility of the active ingredient and may reduce the antagonistic behavior of active ingredients (Col. 21, 2nd paragraphs). 
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
 Schultz and Wigley do not expressly teach embedding the microbial mixture in a first time release component and an active ingredient in a second time release component. Schultz does not teach the 
Schultz and Wigley do not expressly teach a first coating with an adhesive and a second coating with an outer shell. 
Schultz and Wigley do not expressly teach coating an organic fertilizer.
Baker cures the deficiencies of Schultz and Wigley by teaching a method of making a time release fertilizer comprising coating granules of a fertilizer with a coating that is decomposed by soil microorganisms so that when the coated granules of fertilizer come into contact with the soil the microorganisms decompose the coating and release nutrients in the fertilizer (Abstract, Claim 1).  Baker’s fertilizer reads on the active ingredient instantly claimed because the instant disclosure describes “active ingredient" to include non-chemical agents, and basic growth aids, such as fertilizers, nutrients, and energy sources (Specification, p. 14, 2nd paragraph). Thus, Baker renders obvious the fertilizer in Claim 10. 
Baker illustrates (Fig. 4, [0072]) an embodiment of a sequence ring 60 of fertilizers encapsulated in pouches constructed of a bio-plastic material. A liquid, granular fertilizer, or both, can be contained in each pouch 62, which is constructed of a chitin or gelatin material. The irregular-shaped pouches 64 and 66 are constructed of a co-polyester style PLA material, and contain growth boosters and micronutrients. The shapes of pouches 64 and 66 can be styled in any optimal shape and size for shipping and packaging. The pouches 62, 64 and 66 are interconnected with web members 68. Baker teaches that chitin is a bioplastic material which is a polysaccharide of animal origin ([0022]. Baker teaches that the best encapsulations and coatings for specific materials may be used in a sequenced delivery and illustrated different types of encapsulation including gelatin, and biodegradable plastic (Chart 1, [0074]). 
one containing liquid fertilizer for instant plant uptake, and the other packet contains a nitrogen rich granular organic fertilizer for release over 1-3 months, for early stage plant growth. The primary capsule A comprises a biodegradable shell 82 that houses plural sub-capsules 74-80, reading on the second coating with an outer shell feature in Claims 7 and the shell feature in Claim 8. The walls of the sub-capsules are constructed of materials that provide varying delays or times for decomposition to thereby release the fertilizer contents thereof ([0084]-[0085]). Therefore, Baker teaches different active ingredients may be separately delivered to plants by using time release capsules with biodegradable shells, rendering obvious Claims 4 and 5.  
Regarding Claim 10, Baker teaches organic fertilizers are preferable because they tend to attract beneficial organisms needed to break down the encapsulations to release the fertilizer for delivery. Also, once the encapsulations of the invention release the organic fertilizer, the materials will improve the cation exchange capacity of the soil, allowing for improved uptake of nutrients by the plant. Furthermore, organic fertilizers reduce leaching, which moves nutrients away from the plant roots and into the subsurface water ([0023]-[0030]). 
Madsen supports Baker in curing the deficiencies of Schultz and Wigley regarding the first coating with adhesive and an adhesive with the shell. Madsen relates the invention of a seed coating composition comprising wetting agents, tackifiers, and other beneficial soil and plant amendments, to single seeds or agglomerates composed of pellets containing multiple seeds (Abstract). The soil amendment or plant amendment includes soil microbes and microbial inoculants [0024]. The invention can be used is to ameliorate soil water repellency for increasing soil moisture availability; bind seeds to the soil surface to prevent loss from wind and water erosion; provide root penetration; improve seedling emergence; and 5) minimize impacts from disturbance by increasing seedling stability (Abstract). The invention a single seed with multiple coatings, including one with a first and second coating (Fig. 1B). The first coating is with a plant protectant consisting of a powder coating attached to the seed with adhesive, also known as binder [0057], to physically separate the active ingredient (i.e. wetting agent) from contact with the seed surface until germination [0103]. Prior to coating wetting agent onto the seed, a powder and binder (adhesive) are lightly coated over the outside of the seed protectant coat, which improves the ability of the wetting agent to adhere to the seed [0106]. The wetting agent reads on the feature of second coating as seen in the figure below. Other embodiments of the method include the steps of coating with at least one of the following: at least one seed protectant layer, at least one binder, at least one carrier, at least one tackifier, at least one outer coating, at least one microorganism, etc. [0035]. Seed weight/coating thickness can be increased around agglomerates by applying binder and coating powders [0114]. Therefore Madsen renders obvious the first and second coating and adhesive in Claims 6-8. 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
Time release of agrochemical mixtures is a known technique in the art as shown by Baker and also as recognized by Shultz. Shultz’ recognition of hydrogels as 'Smart Gels' or 'Intelligent Gels', which are useful for releasing the active and other incorporated material, suggest their usefulness for time released seed coatings. Hence, one with ordinary skill in the art would have applied the known technique taught by Baker and adapted to the method of Schultz and Wigley. A skilled artisan would optimize the release time and embed the active ingredient or microbial mixture on the desired components, i.e. first or second release components, depending on the desired application, with the active ingredient and microbial mixture being released at different times and non-overlapping periods. One would also use an organic fertilizer as active ingredient together with the microbes on the coating because Wigley has taught that such combinations may exhibit synergistic properties (Col. 20, 4th paragraph). A skilled artisan would have been motivated to control the release of the active ingredient and microbes to ensure maximum, additive, KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007).	 
Wigley teaches formulating the evolved microorganism as a composition that can be used in coating material. Baker teaches a sequence ring of fertilizers encapsulated in pouches with a shell for controlling the time release, and the capsules may incorporate microbes.  Madsen teaches a first coating, a second coating, the employment of an adhesive in different layers as desired. Madsen and Schultz both recognize the inclusion of microorganisms in seed coating compositions. Regardless of recognizing them as adhesive/binders, Schultz cites the use of locust and carrageenan gums in hydrogels. Baker and Schultz recognize polysaccharide hydrogels have the advantage of being biodegradable and obtainable from renewable resources.  As such,  a person with ordinary skill in the art before the effective filing date of the claimed invention would manipulate the coating and the adhesive in multiple layers such as taught by Madsen, e.g. with the best microbial consortia in the first time release layer, and an active ingredient such as wetting agent and fertilizer in the second layer, and ending with an adhesive with a biodegradable hydrogel outer shell, as taught by Baker and Schultz, with reasonable expectation that such coating method would enable precise and convenient control of releasing the microbes and active ingredients at the desired time to ensure optimal plant growth. Obviousness is established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so. See MPEP § 2143.01 and KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007).
Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE Y SILVERMAN whose telephone number is (571)272-2038.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.Y.S./               Examiner, Art Unit 1616                                                                                                                                                                                         
/SUE X LIU/               Supervisory Patent Examiner, Art Unit 1616